Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s amendments and remarks submitted 11/30/2020 have been entered and considered. Accordingly the action is made final.
Claim Status:
Claims 1-20 are presented for examination.
Claims 1 and 11 are amended.
No new claim is added. 
No claim is cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 11/30/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended claims 1 and 11 recites, “limiting interaction with one of the physical objects in the physical environment represented in the virtual environment if a local user 
The closest support available in the specification is: “[0036] In one embodiment, the remote user may have limited interactions with physical objects. For example, the remote user may not be able to take any action with a physical object that the local user could not take.” The claim is almost same as the content of specification.
The specification doesn’t describe why and how the local user could not take any action on a physical object and based on that how interaction would be limited.  The subject matter is not detailed or described in the specification how a user has limited interaction on a physical object represented in the virtual environment. As there is no description how interaction is made limited to a user on a physical object represented in the virtual environment, the claimed  subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
	
Dependent claims 2-10 and 12-20 are also rejected by virtue of dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the phrase "the virtual environment" in limitation “interaction with one of the physical objects in the physical environment represented in the virtual environment if a local user at the image capture device could not take any action with the one of the physical objects.” There is insufficient antecedent basis for the phrase “the virtual environment” in the limitation. As a result the scope of the limitation is unclear.
Depended claims 2-10 and 12-20 are also rejected by virtue of dependency.

Regarding claims 1 and 11, the phrase "could not take any action” in the limitation, “limiting interaction with one of the physical objects in the physical environment represented in the virtual environment if a local user at the image capture device could not take any action with the one of the physical objects” renders the claim indefinite because it is unclear what applicant means (or the scope) by the phrase “could not take any action”.
Claims 2-10 and 12-20 are also rejected by virtue of dependency.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pat. Pub. No. 20110316845, “Roberts”) in view of Worley et al. (US Patent No. 9818224, “Worley”) and Moretti et al. (US Pat. Pub. No. 20170053245, “Moretti”).

Regarding claim 11, Roberts teaches A system for presenting combined augmented and virtual reality (Fig. 1), comprising: 
an image capture device at a physical environment that captures physical data representing a plurality of physical characteristics for the physical environment; wherein the physical environment contains physical objects (Fig. 1 camera 128, [0025] “Additionally, augmented reality client 120 may be an electronic device that can: capture real-time video using a camera 128. [0027] In an exemplary embodiment, the input to computer system 110 may include an image of the one or more physical objects 122 in physical environment 118 (which may be captured using a machine vision system)”);  
an augmented reality device that generates augmented reality data for the physical environment comprising at least one virtual characteristic for the physical environment  ([0021] “….Furthermore, an augmented reality application should be understood to include a live or indirect view of a physical environment whose elements are augmented by superimposed computer-generated information (such as supplemental information, an image”);  
and an electronic device (Fig. 3 computer system 300) comprising at least one computer processor (Fig. 3 element 310) that performs the following: 
receives the physical data for the physical environment from the image capture
device ([0027] “In an exemplary embodiment, the input to computer system 110 may include an image of the one or more physical objects 122 in physical environment 118 (which may be captured using a machine vision system)”); 
 receives the augmented reality data for the physical environment ([0025] “…..This information is relayed to computer system 110, which updates world model 112 as needed, and distributes instructions that reflect any changes to both virtual world client 114 and augmented reality client 120”);  
However Roberts is silent about generates at least one first mesh representing the physical data including the physical objects and at least one second mesh representing the augmented reality data; 
Worley teaches generates at least one first mesh representing physical data including physical objects and at least one second mesh representing augmented reality data (Col 2 lines 66-Col 3 lines 10 “In some implementations, the depth information may be transformed into a first polygonal mesh that describes one or more surfaces of the first object, where one or more points included in each polygon are assigned a color attribute based on the color information in the two-dimensional image(s).  Implementations may also access a three-dimensional model of the second object.  Based on the model of the second object, a second polygonal mesh may be determined that describes one or more surface of the second object.  One or more polygons of the first polygonal mesh may be virtually arranged with one or more polygons of the second polygonal mesh to create a virtual scene that presents at least a portion of the second object with at least a portion of the first object” Here first object is the real object and “first polygonal mesh” is the claimed first mesh and the second object is the augmented reality data and “second polygonal mesh” is the claimed second mesh.).
Worley and Roberts are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts by generating at least one mesh representing physical data including the physical objects and at least  similar to at least one mesh representing physical data including physical objects and at least one second mesh representing augmented reality data as taught by Worley.
The motivation for the above to achieve faster rendering as meshes can render 3D scene faster (can achieve higher frame rate) than other methods (non-polygonal models) of rendering 3d scene.
 Roberts modified by Worley teaches provides the at least one first mesh and at least one second mesh as a virtual reality for the physical environment (Worley’s image processing server device 126 generates virtual scene that represents first mesh and second mesh and renders the scene. The server then sends the composite image (includes first mesh and second mesh) to the client device, Fig. 1 shows that. Taking this teaching of Worley and apply it to Robert to send the mesh as a virtual reality for the physical environment to virtual reality device/augmented reality device.);
Even though Roberts modified by Worley teaches the physical environment represented in the virtual environment (Worley’s image processing server device 126 generates virtual scene that represents first mesh and second mesh and renders the scene) but is silent about limiting interaction with one of the physical objects in the physical environment represented in the virtual environment if a local user at the image capture device could not take any action with the one of the physical objects. 
However Moretti teaches limiting interaction with one of a physical objects in physical environment represented in virtual environment if a local user at image capture device could not take any action with the one of the physical objects (Fig. 4A describes a local/first user was not able to process a physical object which is a check. Step 420 of  [0079] “……If, instead, the transaction amount is higher than the identified limit, method 400 moves to 420 where an oversight process is initiated.  In this example, the oversight process is managed through an AR or VR presentation at the oversight user as described above”.
In Fig. 4B remote/second user views the physical object in AR/VR environment and in step 470 remote user rejects the physical objects thereby limiting interaction [0081] “…..If not, method 450 continues at 470 where the check approval is rejected, or the process is otherwise suspended”).
Moretti and Roberts modified by Worley are analogous art as both of them are related to data processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley by limiting interaction with one of a physical objects in physical environment represented in virtual environment if a local user at image capture device could not take any action with the one of the physical objects as taught by Moretti. 
The motivation for the above is to provide extra level of security to personal bank account or record.

Claim 1 is directed to a method claim and the function and its steps are similar to the scope and function of the system claim 11 and thus claim 1 is rejected with same rationales as specified in the rejection of claim 11.

Roberts modified by Worley and Moretti teaches wherein the physical characteristics comprise a physical structure of the physical environment. (Worley Col 4 lines 2-7 “Alternatively, the first object 104 may include at least a portion of another user, or an item such as a piece of furniture, a piece of artwork, an appliance, and so forth. The first object 104 may also include a setting such as a portion of the user's home, workplace, or other location.  The first object 104 may include any number of users, items, or settings, in any combination”). 
 
Regarding claims 4 and 14 Roberts modified by Worley and Moretti teaches wherein the physical characteristics comprise equipment and furniture present in the physical environment. (Worley Col 4 lines 2-7 “Alternatively, the first object 104 may include at least a portion of another user, or an item such as a piece of furniture, a piece of artwork, an appliance, and so forth. The first object 104 may also include a setting such as a portion of the user's home, workplace, or other location.  The first object 104 may include any number of users, items, or settings, in any combination”). 


Regarding claims 7 and 17 Roberts modified by Worley and Moretti teaches wherein the virtual reality for the physical environment is provided to an image display device (Roberts [0022] “We now discuss embodiments of the system.  FIG. 1 presents a block diagram illustrating a system 100 (which is sometimes referred to as a `multi-user virtual world server system`).  In this system, users of a virtual world client 114 (that displays a virtual environment)”);
 
Regarding claims 8 and 18 Roberts modified by Worley and Moretti teaches wherein the image display device is at a location remote from the physical environment (Roberts Fig. 1 shows virtual reality client 114 is at a remote location from physical environment 118).
 
Regarding claims 10 and 20 Roberts modified by Worley and Moretti teaches wherein the virtual characteristic comprises a virtual object; wherein an augmented reality change to the virtual object in the augmented reality data is reflected in the virtual reality;  and a virtual reality change to the virtual object in the virtual reality is reflected in the augmented reality data (Roberts [0023] “Furthermore, computer system 110 dynamically (e.g., in real time) shares any changes to the state associated with actions of the one or more users of augmented reality client 120 and/or the one or more other users of virtual world client 114 (which, from the perspective of computer system 110, are collectively referred to as `inputs`) with both virtual world client 114 and augmented reality client 120”).

Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts modified by Worley and Moretti as applied to claims 1 and 11 above, and further in view of Barzuza et al. (US Pat. Pub. No. 20150213650, “Barzuza”).
Roberts modified by Worley and Moretti is silent about the image capture device comprises a headset. 
However Barzuza teaches an image capture device comprises a headset (Fig. 5 elements 521, 522 etc.).
Barzuza and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having image capture device as a headset as taught by Barzuza.
The motivation for the above is to enhance Robert for mobile application.

	Regarding claims 9 and 19 Roberts modified by Worley and Moretti is silent about wherein the image display device is a wearable image display device. 
However Barzuza teaches an image display device is a wearable image display device (Fig. 5 elements 541).
Barzuza and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having an image display device as a wearable image display device as taught by Barzuza.
The motivation for the above is to enhance Robert for mobile application.

 	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts modified by Worley and Moretti as applied to claims 1 and 11 above, and further in view of Loberg et al. (US Pat. Pub. No. 20180197340, “Loberg”).

Regarding claims 5 and 15 even though Roberts modified by Worley and Moretti teaches the virtual characteristic as shown above but is silent about virtual equipment.
However Loberg teaches virtual characteristic comprises virtual equipment ([0029] “For example, FIG. 3 illustrates a three-dimensional architectural model 300 of the room 200.  The three-dimensional architectural model 300 comprises various virtual architectural elements such as light fixtures 310(a, b), various pieces of virtual furniture pieces 320a, and a large conduit 350 running down the inside of the large physical column 240”).
Loberg and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having virtual characteristic as virtual equipment as taught by Loberg.
The motivation for the above is to include virtual feature with the real environment to choose an actual object to be bought. (For example, Worley’s first object 
 
Regarding claims 6 and 16 Roberts modified by Worley and Moretti teaches the virtual characteristic as shown above but is silent about virtual furniture.
However Loberg teaches virtual characteristic comprises virtual furniture ([0029] “For example, FIG. 3 illustrates a three-dimensional architectural model 300 of the room 200.  The three-dimensional architectural model 300 comprises various virtual architectural elements such as light fixtures 310(a, b), various pieces of virtual furniture pieces 320a, and a large conduit 350 running down the inside of the large physical column 240”).
Loberg and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having virtual characteristic as virtual furniture as taught by Loberg.
The motivation for the above is to include virtual feature with the real environment to choose an actual object to be bought. (For example, Worley’s first object is house, by including a virtual furniture the user can check how his house looks with the virtual furniture and based on that he can decide his choice.) .

Response to Arguments

Applicant’s arguments see remarks pages 6-8 filed 06/03/2020 with respect to the rejection of claims 1 and 11  under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pat. Pub. No. 20110316845, “Roberts”) in view of Worley et al. (US Patent No. 9818224, “Worley”) and Moretti et al. (US Pat. Pub. No. 20170053245, “Moretti”).

In response to applicant’s arguments see remarks pages 7-8, examiner wants to note that Tali reference is not used in the current rejection. Therefore applicant’s argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612